 Case 3:17-cv-01362 Document 1360 Filed 05/18/21 Page 1 of 6 PageID #: 53768



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                       CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendants’ Motion in Limine to

Preclude Irrelevant Evidence of First Amendment Immunized Speech

and Association Conduct.      See ECF No. 1331.      Specifically,

defendants seek to bar plaintiff from putting on evidence of “(1)

litigation filed by Cardinal Health, (2) amicus briefs filed by

HDA, (3) lobbying done by HDA, and (4) a publicity campaign

conducted by HDA in support of its lobbying efforts.”            ECF No.

1341 at 2.    According to them, under the Noerr-Pennington

doctrine, liability cannot be imposed based on First Amendment
 Case 3:17-cv-01362 Document 1360 Filed 05/18/21 Page 2 of 6 PageID #: 53769



activity and, therefore, evidence of such activity should be

excluded.    Defendants also argue that       evidence of defendants’

petitioning activity is not relevant to any other issue in the

case, it should be excluded under Federal Rule of Evidence 401.

     “The Noerr-Pennington doctrine derives from the Petition

Clause of the First Amendment and provides that `those who

petition any department of the government for redress are

generally immune from statutory liability for their petitioning

conduct.’”    Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 643-44

(9th Cir. 2009) (quoting Sosa v. DIRECTV, Inc., 437 F.3d 923, 929

(9th Cir. 2006)); see also North Carolina Elec. Membership Corp.

v. Carolina Power & Light, 666 F.2d 50, 52 (4th Cir.1981)

(stating the Noerr-Pennington doctrine “exempts from anti-trust

liability any petitioning activity designed to influence

legislative bodies or governmental agencies.”).           “This immunity

extends to persons who petition all types of government

agencies—legislatures, administrative agencies, and courts.”

Cheminor Drugs, Ltd. v. Ethyl Corp., 168 F.3d 119, 122 (3d Cir.

1999); see also Merck-Medco Managed Care, Inc. v. Rite Aid Corp.,

22 F. Supp.2d 447, 470 (D. Md. 1998) (“The Noerr-Pennington

doctrine protects joint efforts at lobbying all branches of

government, including administrative agencies and courts.”).

Furthermore, although the doctrine emerged in the antitrust

context, the Court has “held that Noerr-Pennington principles


                                     2
 Case 3:17-cv-01362 Document 1360 Filed 05/18/21 Page 3 of 6 PageID #: 53770



`apply with full force in other statutory contexts’ outside

antitrust.”    Kearney, 590 F.3d at 644 (quoting Sosa, 437 F.3d at

930).

        Although the Noerr-Pennington doctrine has been extended

beyond the antitrust context, it has not been applied to bar

otherwise admissible evidence.       The Noerr-Pennington doctrine

does not operate in this manner.         As one court explained:

             Secondarily, New GM’s Eighth Motion in Limine also
        seeks to exclude evidence of its “lobbying” of NHTSA on
        the theory that such conduct is “protected under the
        First Amendment.” (New GM’s Eighth Mem. 10). More
        specifically, New GM contends that such conduct is off
        limits under the Noerr-Pennington doctrine, which
        derives its name from two antitrust decisions, Eastern
        Railroad Presidents Conference v. Noerr Motor Freight,
        Inc., 365 U.S. 127 (1961), and United Mine Workers of
        America v. Pennington, 381 U.S. 657 (1965), but has
        evolved to stand for the more general proposition that
        “lobbying alone cannot form the basis of liability,”
        Hamilton v. Accu-tek, 935 F. Supp. 1307, 1321 (E.D.N.Y.
        1996). New GM’s argument, however, fails for the same
        reason its Buckman argument failed: Under the Noerr-
        Pennington doctrine, a defendant may not be held liable
        based solely on conduct that is protected by the First
        Amendment, but that does not mean that such conduct is
        altogether inadmissible or necessarily lacking in
        evidentiary value. In fact the Pennington Court itself
        acknowledged that “[i]t would of course still be within
        the province of the trial judge to admit this evidence,
        if he deemed it probative and not unduly prejudicial,
        under the established judicial rule of evidence that
        testimony of prior or subsequent transactions, which
        for some reason are barred from forming the basis for a
        suit, may nevertheless be introduced if it tends
        reasonably to show the purpose and character of the
        particular transactions under scrutiny.” Pennington,
        381 U.S. at 670 n.3 (emphasis added) (internal
        quotation marks omitted); see also Hamilton, 935 F.
        Supp. at 1321 (“A core principle of the Noerr-
        Pennington doctrine is that lobbying alone cannot form


                                     3
 Case 3:17-cv-01362 Document 1360 Filed 05/18/21 Page 4 of 6 PageID #: 53771



     the basis of liability, although such activity may have
     some evidentiary value.” (emphasis added)).

          At bottom, New GM’s Buckman and Noerr-Pennington
     arguments (and its related arguments under Rule 403 of
     the Federal Rules of Evidence) are premised on a
     concern that a jury could base a finding of liability
     on an inappropriate ground—either a ground that is
     preempted by federal law or a ground that is protected
     by the First Amendment. In the final analysis,
     however, the proper remedy for those concerns is care
     in instructing the jury with respect to what it must
     find in order to hold New GM liable and, if New GM
     requests it, perhaps also curative instructions making
     clear to the jury on what it may not base its verdict.
     See Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 136
     (2d Cir. 2008). The proper remedy is not exclusion of
     evidence that is otherwise relevant and admissible in
     connection with Plaintiff’s claims.

In re: General Motors LLC Ignition Switch Litig., 14-CV-8176, 14-

MD-2543 (JMF), 2015 WL 8130449, *2 (S.D.N.Y. Dec. 3, 2015); see

also North Carolina Elec. Membership Corp., 666 F.2d at 53

(acknowledging that evidence arguably covered by Noerr-Pennington

might nevertheless be admissible if relevant); Merck-Medco

Managed Care, Inc., 22 F. Supp.2d at 470 n.55 (“Unless the

evidence is unduly prejudicial to the defendants, activities

covered by the Noerr-Pennington doctrine are nevertheless

admissible to prove matters such as motive, opportunity, and

intent.”).

     Plaintiffs and defendants are in agreement that Noerr-

Pennington precludes the imposition of liability for engaging in

activity protected by the First Amendment.          They also agree that

the Noerr-Pennington doctrine does not compel the exclusion of


                                     4
 Case 3:17-cv-01362 Document 1360 Filed 05/18/21 Page 5 of 6 PageID #: 53772



First Amendment activity if otherwise admissible.           That is where

any agreement ends.     Defendants maintain the aforementioned First

Amendment activity is not relevant to any issue in this case

while plaintiffs argue otherwise.

     Plaintiffs contend that the evidence is relevant to

defendants’ knowledge of their duties under the CSA and/or what

the DEA required.     According to plaintiffs, defendants have

contended that they had no duty and/or they did not know what

their duties were.     See ECF No. 1348 at 115.       Therefore,

plaintiffs contend that the evidence of lobbying, filing an

amicus brief, and other protected conduct shows that, contrary to

their assertions, defendants recognized what the law required

because they tried to change it.         From this, plaintiffs argue it

can be inferred that defendants’ alleged violations of the CSA

were intentional.     Judge Polster agreed and, in November,

concluded that with respect to the Pharmacy defendants in the

Track One-B cases, “intentional conduct is a way in which

Plaintiffs can prove public nuisance . . . [and] evidence of

their lobbying and petitioning activity in isolation may not be

relevant, but Plaintiffs may show that such activity goes to

issues that are relevant, such as knowledge of the DEA’s position

regarding SOMS.”     In re Nat'l Prescription Opiate Litig., No.

1:17-MD-2804, 2020 WL 6450290, at *20 (N.D. Ohio Nov. 3, 2020).

The court agrees with plaintiffs and Judge Polster that the


                                     5
 Case 3:17-cv-01362 Document 1360 Filed 05/18/21 Page 6 of 6 PageID #: 53773



evidence is relevant for these purposes.            Furthermore, the court

concludes that the probative value of this evidence is not

outweighed by any prejudice to defendants.

     For all these reasons, the motion in limine is DENIED.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to those counsel of record who have registered

to receive an electronic NEF.

     IT IS SO ORDERED this 18th day of May, 2021.

                                   ENTER:


                                   David A. Faber
                                   Senior United States District Judge




                                     6
